702 S.E.2d 490 (2010)
STATE of North Carolina
v.
Brandon Lee ALLEN.
No. 173P10.
Supreme Court of North Carolina.
October 7, 2010.
Rudolph A. Ashton, III, New Bern, for Brandon Lee Allen.
Anne M. Middleton, Assistant Attorney General, for State of North Carolina.

ORDER
Upon consideration of the petition filed on the 20th of April 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of October 2010."